                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

UNITED STATES OF AMERICA

v.                                                             CASE NO: 5:21-mj-1035-PRL

CONNIE MEGGS
                                                                   AUSA: William Hamilton
                                                               Def Atty: Christine Bird (FPD)

 JUDGE             Philip R. Lammens          DATE AND TIME                February 17, 2021
                                                                           4:45 pm – 5:16 pm
                                                                                  31 minutes
 DEPUTY            Holly Iovino               TAPE/REPORTER                        DIGITAL
 CLERK
 INTERPRETER       Not required               PRETRIAL:                        Megan Martin

               CLERK'S MINUTES – INITIAL APPEARANCE (Rule 5c)

 Case called, appearances made, procedural settings by the Court. All parties and counsel
 are appearing via video pursuant to the authority granted by the Court pursuant to the
 Administrative Orders entered in 8:20-mc-25 regarding the CARES Act. Court confirms
 with both the defendant and defense counsel consent to appear via video for this hearing.

 Defendant arrested on an Arrest Warrant from the District of Columbia, their case number:
 21-mj-225.

 Defendant advised of rights, charges, penalties, etc.

 Defendant requests court-appointed counsel. Based on a financial inquiry, the Court
 appoints Asst. Federal Public Defender Christine Bird with reimbursement upon filing
 by U.S. Attorney. ORDER TO ENTER.

 Court advises defendant of Rule 20 rights.

 Government is seeking detention.

 Defendant waives her right to an identity hearing and production of the warrant but requests
 to have both her Preliminary and Detention Hearings in the Ocala Division.

 Discussion with the parties regarding setting the hearings.

 The hearings will be scheduled by separate notice.
